In a negligence action to recover damages for personal injuries, the plaintiff’s former attorney appeals, on the ground of inadequacy, from an order of the Supreme Court, Nassau County (Robbins, J.), entered February 25, 1981, which fixed his fee at 20% of the fee received by plaintiff’s current attorney. Order modified, on the facts, by increasing the fee to 33Va% of the fee received by plaintiff’s current attorney. As so modified, order affirmed, without costs or disbursements. The record indicates that the appellant waived his right to a hearing. However, the order must be modified as the award was inadequate to the extent indicated. We find no merit in the other contentions raised by the appellant. Titone, J. P., Mangano, Weinstein and O’Connor, JJ., concur.